
	
		I
		112th CONGRESS
		1st Session
		H. R. 605
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Paulsen (for
			 himself, Mr. Tiberi,
			 Mrs. Blackburn,
			 Mrs. McMorris Rodgers,
			 Mr. Kline,
			 Mr. Cravaack,
			 Mrs. Bachmann,
			 Mr. Bartlett,
			 Mr. Broun of Georgia,
			 Mr. Campbell,
			 Mr. Cole, Mr. Dent, Mrs.
			 Ellmers, Mr. Franks of
			 Arizona, Mr. Gibbs,
			 Ms. Granger,
			 Mr. Harris,
			 Mr. Jones,
			 Mr. Lamborn,
			 Mrs. Lummis,
			 Mr. Neugebauer,
			 Mr. Nugent,
			 Mr. Paul, Mr. Roe of Tennessee,
			 Mr. Sessions,
			 Mr. Walberg,
			 Mr. Walsh of Illinois,
			 Mr. Duncan of Tennessee,
			 Mr. Gardner,
			 Mr. Roskam,
			 Mr. Gerlach, and
			 Mr. Goodlatte) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to repeal certain limitations on health care benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Patients' Freedom to Choose
			 Act.
		2.Repeal of
			 distributions for medicine qualified only if for prescribed drug or
			 insulinSection 9003 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148) and the
			 amendments made by such section are repealed; and the Internal Revenue Code of
			 1986 shall be applied as if such section, and amendments, had never been
			 enacted.
		3.Repeal of
			 limitation on health flexible spending arrangements under cafeteria
			 plansSections 9005 and 10902
			 of the Patient Protection and Affordable Care Act (Public Law 111–148) and
			 section 1403 of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152) and the amendments made by such sections are
			 repealed.
		
